MANFORD, Judge,
concurring.
I concur in both the result reached and the analysis applied to that result.
It is unfortunate that the parties were put to the chore of bringing this matter before this court a third time. That was occasioned by the failure of this court to finalize the matter under State ex rel. Will- ' man v. St. Joseph Hospital, 684 S.W.2d 408 (Mo.App.1984) (Willman I). The problem was further compounded by this court when it failed to finalize the matter under State ex rel. Willman v. St. Joseph Hospital, 707 S.W.2d 828 (Mo.App.1986) (Willman II). I tried, by my dissent in Willman II, to point out that very fact, but alas, my pleas fell upon the deaf ears of my learned brethern and those same pleas went unheeded. Thus, the parties were again caused to bring this matter before the courts.
The action taken herein brings the matter to a final conclusion upon the issue that a claim for breach of contract cannot be presented by a petition for writ of mandamus. In addition, hopefully, everyone will now realize that the claim Dr. Willman is subject to the rule announced in Richardson v. St. John’s Mercy Hospital, 674 S.W.2d 200, 201 (Mo.App.1984) as was noted in my earlier dissent.